Exhibit 10.11

 

LOGO [g14829ex10_11page01.jpg]

  

Master Securities Forward Transaction Agreement

 

 

Dated as of    March 18, 2009 Between:    GMAC INVESTMENT MANAGEMENT LLC and   
GMAC MORTGAGE, LLC

 

1. Applicability

From time to time the parties hereto may enter into transactions for the
purchase or sale of mortgage-backed and other asset-backed securities and such
other securities as may be set forth in Annex I hereto (“Securities”), including
pursuant to when-issued, TBA, dollar roll and other transactions that result or
may result in the delayed delivery of Securities. Each such transaction shall be
referred to herein as a “Transaction” and, unless otherwise agreed in writing,
shall be governed by this Agreement, including any supplemental terms or
conditions contained in Annex I hereto, and in any other annexes identified
herein or therein as applicable hereunder.

 

2. Definitions

 

  (a) “Act of Insolvency”, with respect to any party, (i) the commencement by
such party as debtor of any case or proceeding under any bankruptcy, insolvency,
reorganization, liquidation, moratorium, dissolution, delinquency or similar
law, or such party seeking the appointment or election of a receiver,
conservator, trustee, custodian or similar official for such party or any
substantial part of its property, or the convening of any meeting of creditors
for purposes of commencing any such case or proceeding or seeking such an
appointment or election; (ii) the commencement of any such case or proceeding
against such party, or another seeking such an appointment or election, or the
filing against a party of an application for a protective decree under the
provisions of the Securities Investor Protection Act of 1970, which (A) is
consented to or not timely contested by such party, (B) results in the entry of
an order for relief, such an appointment or election, the issuance of such a
protective decree or the entry of an order having a similar effect, or (C) is
not dismissed within 15 days; (iii) the making by such party of a general
assignment for the benefit of creditors; or (iv) the admission in writing by
such party of such party’s inability to pay such party’s debts as they become
due;

 

  (b) “Business Day”, any day on which the Federal Reserve Bank of New York and
the government securities markets are open for business, or such other day as
may be specified by the parties in Annex I hereto;

 

July 1996 ¡ Master Securities Forward Transaction Agreement ¡ 1



--------------------------------------------------------------------------------

  (c) “Buyer”, the party purchasing the Securities;

 

  (d) “Collateral”, the meaning specified in Paragraph 4 hereof;

 

  (e) “Confirmation”, the meaning specified in Paragraph 3(b) hereof;

 

  (f) “Forward Collateral”, the meaning specified in an annex hereto;

 

  (g) “Prime Rate”, the prime rate of U.S. commercial banks as published in The
Wall Street Journal (or, if more than one such rate is published, the average of
such rates);

 

  (h) “Seller”, the party selling the Securities;

 

  (i) “Settlement Date”, the date agreed upon by the parties for the payment of
funds and the delivery of the Securities; and

 

  (j) “Trade Date”, the date on which the parties enter into a Transaction.

 

3. Initiation and Confirmation

 

  (a) An agreement to enter into a Transaction may be made orally or in writing
at the initiation of either party and shall be legally binding from the moment
such agreement is made.

 

  (b) Upon agreeing to enter into a Transaction hereunder, one or both parties,
as shall be agreed, shall promptly deliver to the other party a confirmation, in
writing or as otherwise agreed and in accordance with market practice, of each
Transaction (a “Confirmation”). The Confirmation, together with this Agreement,
shall constitute conclusive evidence of the terms agreed between the parties
with respect to the Transaction to which the Confirmation relates, unless with
respect to the Confirmation specific objection is made promptly after receipt
thereof. In the event of any conflict between the terms of such Confirmation and
this Agreement, this Agreement shall prevail.

 

4. Security Interest

Any party obligated to provide Forward Collateral pursuant to an annex hereto
(“Pledgor”) hereby grants to the other party (“Pledgee”) a continuing first
security interest in and right of setoff against all Forward Collateral and all
other securities, money and other property, and all proceeds of any of the
foregoing, now or hereafter delivered by or on behalf of Pledgor to Pledgee,
held or carried by Pledgee for the account of Pledgor or due from Pledgee to
Pledgor (collectively, the “Collateral”), as security for the payment and
performance by Pledgor of all obligations of Pledgor to Pledgee under this
Agreement (the “Secured Obligations”). Pledgee shall be entitled to repledge or
assign any and all Collateral to secure loans or other extensions of credit to
Pledgee or other of its obligations, which obligations may be in amounts greater
than, and may extend for periods of time longer than, the periods during which
Pledgee is entitled to Collateral as security for the obligations of Pledgor;
provided, however, that no such transaction shall relieve Pledgee of its
obligations to transfer Collateral to Pledgor pursuant to Paragraph 7 of this
Agreement or any annex hereto.

 

2 ¡ July 1996 ¡ Master Securities Forward Transaction Agreement



--------------------------------------------------------------------------------

5. Payment and Transfer; Market Practice

 

  (a) Unless otherwise mutually agreed, each Transaction shall be settled on a
delivery-versus-payment basis and payment shall be made in immediately available
funds to Seller or upon Seller’s order. None of Seller’s property interest in
the Securities shall pass to Buyer until such delivery and payment are made.
Transfers of funds and Securities shall be made to such accounts as the parties
shall agree with respect to a Transaction. All Securities transferred by one
party hereto to the other party (i) shall be in suitable form for transfer or
shall be accompanied by duly executed instruments of transfer or assignment in
blank and such other documentation as the party receiving possession may
reasonably request, (ii) shall be transferred on the book-entry system of a
Federal Reserve Bank, or (iii) shall be transferred by any other method mutually
acceptable to Seller and Buyer.

 

  (b) Each party will comply with, and this Agreement and each Transaction is
subject to, including with regard to settlement, the market practice for the
type of Transaction involved, including provisions of the Uniform Practices for
the Clearance and Settlement of Mortgage-Backed Securities and Other Related
Securities applicable to transactions in certain securities between members of
the The Bond Market Association (the “Association”), as currently in effect, or
successor provisions thereto (the “Uniform Practices”), regardless of whether
both parties are members of the Association, to the extent that such market
practice (including the Uniform Practices) does not conflict with the terms of
this Agreement or any Confirmation for any Transaction.

 

6. Representations

Each party represents and warrants to the other that (i) it is duly authorized
to execute and deliver this Agreement, to enter into Transactions contemplated
hereunder and to perform its obligations hereunder and has taken all necessary
action to authorize such execution, delivery and performance; (ii) it will
engage in such Transactions as principal (or, if agreed in writing, in the form
of an annex hereto or otherwise, in advance of any Transaction by the other
party hereto, as agent for a disclosed principal); (iii) the person signing this
Agreement on its behalf is duly authorized to do so on its behalf (or on behalf
of any such disclosed principal); (iv) it has obtained all authorizations of any
governmental body required in connection with this Agreement and the
Transactions hereunder and such authorizations are in full force and effect; and
(v) the execution, delivery and performance of this Agreement and the
Transactions hereunder will not violate any law, ordinance, charter, by-law or
rule applicable to it or any agreement by which it is bound or by which any of
its assets are affected. On the Trade Date for any Transaction each party shall
be deemed to repeat all of the foregoing representations made by it.

 

July 1996 ¡ Master Securities Forward Transaction Agreement ¡ 3



--------------------------------------------------------------------------------

7. Events of Default

In the event that (i) either party fails to make on the Settlement Date of any
Transaction any payment of funds or any delivery of Securities required pursuant
to such Transaction; (ii) an Act of Insolvency occurs with respect to either
party; (iii) any representation made by either party shall have been incorrect
or untrue in any material respect when made or repeated or deemed to have been
made or repeated; or (iv) either party shall admit to the other its inability
to, or its intention not to, perform its obligations hereunder (each an “Event
of Default”):

 

  (a) The nondefaulting party may, at its option (which option shall be deemed
to have been exercised immediately upon the occurrence of an Act of Insolvency),
declare an Event of Default to have occurred hereunder and without prior notice
to the defaulting party; (i) cancel and otherwise liquidate and close out any
and all Transactions, whereupon the defaulting party shall be liable to the
nondefaulting party for any resulting loss, damage, cost and expense; (ii) set
off any obligation, including any obligation with respect to securities, money
or other property, of the nondefaulting party to the defaulting party against
any of the defaulting party’s obligations to the nondefaulting party hereunder;
(iii) (A) immediately sell, in a recognized market (or otherwise in a
commercially reasonable manner) at such price or prices as the nondefaulting
party may reasonably deem satisfactory, any or all noncash Collateral and apply
the proceeds thereof and the amount of any cash Collateral to the Secured
Obligations or (B) in its sole discretion elect, in lieu of selling all or a
portion of such noncash Collateral, to give the defaulting party credit for such
noncash Collateral in an amount equal to the price therefor on such date,
obtained from a generally recognized source or the most recent closing bid
quotation from such a source; and (iv) take any other action necessary or
appropriate to protect and enforce its rights and preserve the benefits of its
bargain under this Agreement and any Transaction. The nondefaulting party shall
(except upon the occurrence of an Act of Insolvency) give notice to the
defaulting party of the exercise of its option to declare an Event of Default as
promptly as practicable.

 

  (b) Any Collateral held by the defaulting party, together with any income
thereon and proceeds thereof, shall be immediately transferred by the defaulting
party to the nondefaulting party. The nondefaulting party may, at its option
(which option shall be deemed to have been exercised immediately upon the
occurrence of an Act of Insolvency), and without prior notice to the defaulting
party; (i) immediately purchase, in a recognized market (or otherwise in a
commercially reasonable manner) at such price or prices as the nondefaulting
party may reasonably deem satisfactory, securities (“Replacement Securities”) of
the same class and amount as any securities Collateral that is not delivered by
the defaulting party to the nondefaulting party as required hereunder; or
(ii) in its sole discretion elect, in lieu of purchasing Replacement Securities,
to be deemed to have purchased Replacement Securities at the price therefor on
such date, obtained from a generally recognized source or the most recent
closing offer quotation from such a source, whereupon the defaulting party shall
be liable for the price of such Replacement Securities together with the amount
of any cash Collateral not delivered by the defaulting party to the
nondefaulting party as required hereunder.

 

  (c) The defaulting party shall be liable to the nondefaulting party for
(i) the amount of all reasonable legal or other expenses incurred by the
nondefaulting party in connection with or as a result of an Event of Default;
(ii) damages in an amount equal to the cost (including all fees, expenses and
commissions) of entering into replacement transactions and entering into or
terminating hedge transactions in connection with or as a result of an Event of
Default; and (iii) any other loss, damage, cost or expense directly arising or
resulting from the occurrence of an Event of Default in respect of a
Transaction.

 

  (d) To the extent permitted by applicable law, the defaulting party shall be
liable to the nondefaulting party for interest on any amounts owing by the
defaulting party hereunder, from the date the defaulting party becomes liable
for such amounts hereunder until such amounts are (i) paid in full by the
defaulting party; or (ii) satisfied in full by the exercise of the nondefaulting
party’s rights hereunder. Interest on any sum payable by the defaulting party to
the nondefaulting party under this Paragraph 7(d) shall be at a rate equal to
the Prime Rate.

 

4 ¡ July 1996 ¡ Master Securities Forward Transaction Agreement



--------------------------------------------------------------------------------

  (e) Unless otherwise provided in Annex I, the parties acknowledge and agree
that (i) securities included in the Collateral are instruments traded in a
recognized market; (ii) in the absence of a generally recognized source for
prices or bid or offer quotations for any such securities Collateral or any
Securities, the nondefaulting party may establish the source therefor in its
sole discretion; and (iii) all prices, bids and offers shall be determined
together with accrued principal and/or interest thereon (except to the extent
contrary to market practice with respect to the relevant securities).

 

  (f) The nondefaulting party shall have all of the rights and remedies provided
to a secured party under the New York Uniform Commercial Code and, in addition
to its rights hereunder, any rights otherwise available to it under any other
agreement or applicable law.

 

8. Single Agreement

The parties acknowledge that, and have entered hereinto and will enter into each
Transaction hereunder in consideration of and in reliance upon the fact that,
all Transactions hereunder constitute a single business and contractual
relationship and have been made in consideration of each other. Accordingly,
each of the parties agrees (i) to perform all of its obligations in respect of
each Transaction hereunder, and that a default in the performance of any such
obligations shall constitute a default by it in respect of all Transactions
hereunder; (ii) that each of them shall be entitled to set off claims and apply
property held by them in respect of any Transaction against obligations owing to
them in respect of any other Transactions hereunder; and (iii) that payments,
deliveries and other transfers made by either of them in respect of any
Transaction shall be deemed to have been made in consideration of payments,
deliveries and other transfers in respect of any such Transaction hereunder, and
the obligations to make such payments, deliveries and other transfers may be
applied against each other and netted.

 

9. Risk of Loss

The risk of loss of engaging in when-issued, TBA, dollar roll and other
transactions that result or may result in the delayed delivery of securities can
be substantial. Each party should carefully consider when such transactions are
suitable for its financial condition, its investment objectives and any legal or
regulatory restrictions placed upon it and whether the party has the operational
resources in place to monitor the associated risks and contractual obligations
over the term of the Transaction. A primary risk of such transactions is that
the market value of the securities on the Settlement Date or at any time during
the term of the Transaction could vary substantially from the price at which
such securities are purchased or sold due to such factors as market-price
fluctuations and interest-rate movements occurring between the Trade Date and
the Settlement Date. A second risk is that on the Settlement Date one party to
such a transaction may be unable to perform, resulting in substantial loss,
including the possible loss of any Collateral held by the defaulting party. A
third risk is that a party may from time to time take proprietary positions
and/or make a market in securities identical or economically related to
Transactions entered into with the other party. A party may also undertake
proprietary activities, including hedging transactions related to the initiation
or termination of a Transaction, that may adversely affect the market price,
rate, index or other market factors underlying a Transaction and consequently
the value of the Transaction. Finally, another risk relates to the requirements
that may be imposed under an annex hereto that Forward Collateral be deposited
at the Trade Date or periodically thereafter as the markets move against a
party’s position. A party’s inability to meet a demand for such Forward
Collateral, at times on short notice, may result in closing out of Transactions
and losses to that party. This brief statement does not disclose all of the
risks and other material considerations

 

July 1996 ¡ Master Securities Forward Transaction Agreement ¡ 5



--------------------------------------------------------------------------------

of such transactions. Accordingly, before engaging in Transactions, each party
should consult its own business, legal, tax and accounting advisers with respect
to the proposed Transaction and examine the contractual arrangements contained
herein carefully to determine all risks and whether the Transaction is
appropriate for that party. Each party agrees that the other party is not acting
as a fiduciary or an advisor for it in respect of this Agreement or any
Transaction.

 

10. Notices and Other Communications

Any and all notices, statements, demands or other communications hereunder may
be given by a party to the other by mail, facsimile, telegraph, messenger or
otherwise to the address specified in Annex II hereto, or so sent to such party
at any other place specified in a notice of change of address hereafter received
by the other. All notices, demands and requests hereunder may be made orally, to
be confirmed promptly in writing, or by other communication as specified in the
preceding sentence.

 

11. Entire Agreement; Severability

This Agreement shall supersede any existing agreements between the parties
containing general terms and conditions for when-issued, TBA, dollar roll and
other transactions that result or may result in the delayed delivery of
Securities. Each provision and agreement herein shall be treated as separate and
independent from any other provision or agreement herein and shall be
enforceable notwithstanding the unenforceability of any such other provision or
agreement.

 

12. Nonassignability; Termination

 

  (a) The rights and obligations of the parties under this Agreement and under
any Transaction shall not be assigned by either party without the prior written
consent of the other party, and any such assignment without the prior written
consent of the other party shall be null and void. Subject to the foregoing,
this Agreement and any Transaction shall be binding upon and shall inure to the
benefit of the parties and their respective successors and permitted assigns.
This Agreement may be terminated by either party upon giving written notice to
the other, except that this Agreement shall, notwithstanding such notice, remain
applicable to any Transactions then outstanding.

 

  (b) Subparagraph (a) of this Paragraph 12 shall not preclude a party from
assigning, charging or otherwise dealing with all or any part of its interest in
any sum payable to it under Paragraph 7 hereof.

 

13. Governing Law

This Agreement shall be governed by the laws of the State of New York without
giving effect to the conflicts of law principles thereof.

 

14. No Waivers, Etc.

No express or implied waiver of any Event of Default by either party shall
constitute a waiver of any other Event of Default and no exercise of any remedy
hereunder by any party shall constitute a waiver of its right to exercise any
other remedy hereunder. No modification or waiver of any provision of this
Agreement and no consent by any party to a departure herefrom shall be effective
unless and until such shall be in writing and duly executed by both of the
parties hereto.

 

6 ¡ July 1996 ¡ Master Securities Forward Transaction Agreement



--------------------------------------------------------------------------------

15. Use of Employee Plan Assets

If assets of an employee benefit plan subject to any provision of the Employee
Retirement Income Security Act of 1974 (“ERISA”) are intended to be used by
either party hereto (the “Plan Party”) in a Transaction, the Plan Party shall so
notify the other party prior to the Transaction. The Plan Party shall represent
in writing to the other party that the Transaction does not constitute a
prohibited transaction under ERISA or is otherwise exempt therefrom, and the
other party may proceed in reliance thereon but shall not be required so to
proceed.

 

16. Intent

 

  (a) The parties recognize that each Transaction is a “securities contract” as
that term is defined in Section 741 of Title 11 of the United States Code, as
amended.

 

  (b) It is understood that either party’s right to cancel Transactions
hereunder or to exercise any other remedies pursuant to Paragraph 7 hereof is a
contractual right to liquidate such Transaction as described in Section 555 of
Title 11 of the United States Code, as amended.

 

  (c) The parties agree and acknowledge that if a party hereto is an “insured
depository institution,” as that term is defined in the Federal Deposit
Insurance Act, as amended (“FDIA”), then each Transaction hereunder is a
“qualified financial contract,” as that term is defined in the FDIA and any
rules, orders or policy statements thereunder.

 

  (d) It is understood that this Agreement constitutes a “netting contract” as
defined in and subject to Title IV of the Federal Deposit Insurance Corporation
Improvement Act of 1991 (“FDICIA”) and each payment entitlement and payment
obligation under any Transaction hereunder shall constitute a “covered
contractual payment entitlement” or “covered contractual payment obligation,”
respectively, as defined in and subject to FDIClA (except insofar as one or both
of the parties is not a “financial institution” as that term is defined in
FDICIA).

 

GMAC INVESTMENT MANAGEMENT LLC     GMAC MORTGAGE, LLC By:  

/s/ Melissa Melvin

    By:  

/s/ Michael Rowan

Title:  

Melissa Melvin, Asst. Secty.

    Title:  

Michael Rowan Vice President

Date:  

March 18, 2009

    Date:  

March 18, 2009

 

July 1996 ¡ Master Securities Forward Transaction Agreement ¡ 7



--------------------------------------------------------------------------------

EXECUTION COPY

Annex I

Supplemental Terms and Conditions

This Annex I forms a part of the Master Securities Forward Transaction Agreement
dated as of March 18, 2009 (the “Agreement”) between GMAC Investment Management
LLC (“GMAC IM”) and GMAC Mortgage, LLC (“GMAC Mortgage”). Capitalized terms used
but not defined in this Annex I shall have the meaning ascribed to them in the
Agreement.

 

1. Other Applicable Annexes. In addition to this Annex I and Annex II, the
following Annexes and any Schedules thereto shall form part of the Agreement and
shall be applicable thereunder:

Annex III (Mark-to-Market Provisions).

Annex V (Guarantee and Master Netting Agreement).

 

2. Definitions. The following shall be added to Paragraph 2 of the Agreement at
the end thereof:

“(k) “Federal Funds Rate”, for any day, the Federal Funds (Effective) rate
published in N.Y. Federal Reserve Statistical Release H.15(519) (or any
successor publication) for that day; provided that if, for any reason, such rate
should be unavailable the Interest Rate shall be such rate as the In-the-Money
Party shall reasonably determine.

“(l) “Default” shall have the meaning set forth in Annex V.

“(m) “Underlying Master Agreement” shall have the meaning set forth in Annex V.”

 

3. Settlement Date Mechanics. Notwithstanding the provisions of Paragraph 5 and
the Uniform Practices, the parties agree that on each Settlement Date,
settlement shall be initiated by GMAC Mortgage delivering the Securities the
subject of the related Transaction(s) to GMAC IM without substantially
contemporaneous transfer of payment, and that all of GMAC Mortgage’s right,
title and interest in the Securities shall pass to GMAC IM immediately upon
delivery, free and clear of any lien or right of redemption. GMAC IM will
proceed to settle expeditiously its hedge transaction(s) for the related
Transaction(s), and upon receipt of funds from its counterparty, will complete
settlement of the Transaction by transfer of immediately-available funds to GMAC
Mortgage. GMAC Mortgage agrees that GMAC IM’s obligation is to transfer
settlement funds to GMAC Mortgage by the later of (x) the close of business on
the Settlement Date, and (y) four (4) hours after completion of settlement by
GMAC IM with its hedge counterparty, regardless of whether such four (4) hour
period expires on a day other than the Settlement Date. For purposes of the
foregoing, such four (4) hour period shall only run while the Fedwire system is
available for funds transfers between participants, and settlement with GMAC
IM’s hedge counterparty shall be treated as “completed” if a Fedwire reference
number shall have been delivered by the counterparty to GMAC IM.

 

4. Additional Representations. Paragraph 6 shall be amended as follows:

The word “and” shall be deleted before “(v)” in the ninth line and the following
new language shall be inserted after clause (v) therein as follows:

“; (vi) it is acting for its own account, and has made its own independent
decisions (x) to enter into this Agreement and each Transaction and (y) as to
whether this Agreement and each Transaction is appropriate or proper for it
based upon its own judgment and upon advice from such advisers as it has deemed
necessary. It is not relying on any advice, counsel, or representation of the
other party as investment advice or as a recommendation to enter into this
Agreement or any Transaction; it being understood that information and
explanations related to the terms and conditions of a Transaction shall not be
considered investment advice or a recommendation to enter into that Transaction.
No communication (written or oral) received from the other party shall be deemed
to be an assurance or guarantee as to expected results of a Transaction;



--------------------------------------------------------------------------------

(vii) it is capable of assessing the merits of (on its own behalf or through
independent professional advice), and understands and accepts, the terms,
conditions and risks (economic and otherwise) of each Transaction. It is also
capable of assuming, and assumes, the risk of each Transaction;

(viii) the other party is not acting as a fiduciary for or an adviser to it in
respect of any Transaction; and

(ix) it is entering into this Agreement and each Transaction as a principal and
not as an agent of any person or entity.”

 

5. Events of Default. The introductory paragraph to Paragraph 7 shall be amended
as follows:

(i) The words “subject to Paragraph 5 as amended by Annex I,” immediately before
the word “either” in the first line.

(ii) The word “or” shall be deleted before “(iv)” in the fifth line and the
following new language shall be inserted after the word “hereunder” in the sixth
line:

“; or (v) a Default shall occur under any Underlying Master Agreement”

 

6. Interest on Defaulted Amounts. The words “Prime Rate” that appear at the end
of Paragraph 7(d) to the Agreement are hereby deleted and replaced by the words
“Federal Funds Rate.”

 

7. Documents to be Delivered. Each party shall deliver the following documents
to the other party when and as applicable:

 

Party Required to Deliver

Documents

 

Document

 

Date by which to be

Delivered

GMAC IM and GMAC Mortgage   A duly executed United States Internal Revenue
Service Form W-9, W-8ECI, W-8BEN, W-8IMY (or any of the respective successor
forms thereto), as applicable, that establishes a basis for exemption from or
reduction in any withholding or other tax.   (i) Upon execution of the Agreement
or (ii) upon reasonable request by the other party

 

2



--------------------------------------------------------------------------------

Party Required to Deliver

Documents

 

Document

 

Date by which to be

Delivered

GMAC Mortgage   Certified copy of resolution of Board of Managers of GMAC
Mortgage or of its relevant committee, authorizing GMAC Mortgage to enter into
Agreement and each Transaction entered into under Agreement, and incumbency
certificate.   Promptly following reasonable demand of other party.

 

8. Mark-to-Market Provision.

 

  (a) In no event shall the failure of either party to request the transfer of
any Forward Collateral pursuant to any Annex to the Agreement be deemed to have
any impact on the value of any Forward Collateral, whether pursuant to such
Annex or in the exercise of remedies pursuant to Paragraph 7 of the Agreement.

 

  (b) Each payment or transfer made pursuant to Section 2 of Annex III shall be
a “margin payment” as defined in Section 741(5) and 761(15) of Title 11 of the
United States Code, or any successor provision(s) thereto.

 

9. No Default or Event of Default. For the purposes of Paragraph 7 of the
Agreement, and unless otherwise provided for in the confirmation for any
Transaction, no default or Event of Default shall occur for a failure to pay an
amount due or to deliver Securities, in each case in accordance with the terms
of the Agreement, unless the obligated party fails to pay such amount or to
deliver such Securities within one (1) Business Day of a written notice from the
other party requiring that such amount be paid or such Securities be delivered,
together with (in the case of Securities) all interest, yield, dividends and
other amounts paid to the holder of such securities by the issuer thereof from
the date such Securities should have been delivered to the non-defaulting party
to the date of delivery thereof. The notice described in the preceding sentence
shall be deemed effective (a) if sent by facsimile transmission, on the date
that such transmission is received by the defaulting party (it being agreed that
the burden of proving receipt will be met by a transmission report generated by
the sender’s facsimile machine), (b) if sent by electronic messaging system, on
the date the electronic message is received, and (c) if in writing and delivered
in person or by courier, on the date it is delivered.

 

10. Forward Contracts. Paragraph 16 of the Agreement is amended to add the
following new subparagraph:

“(e) The parties recognize and intend that each Transaction is, and shall
constitute, a “forward contract” (except insofar as the type of Securities
subject to such Transaction or the term of such Transaction would render such
definition inapplicable) and a “securities contract”, as those terms are defined
in Section 212 of FIRREA, and that this Agreement constitutes a “master
agreement” as that term is used in such Section”

 

3



--------------------------------------------------------------------------------

11. Restriction on Liens. GMAC Mortgage hereby agrees that it shall not grant
any lien or security interest in its rights under this Agreement other than
(i) the lien created pursuant to the Omnibus Pledge and Security Agreement and
Irrevocable Proxy, dated as of March 18, 2009 (as the same may be amended,
supplemented, restated or otherwise modified, the “Omnibus Security Agreement”),
by and among RFC Asset Holdings II, LLC, Passive Asset Transactions, LLC and
certain of their Affiliates from time to time party thereto, as grantors, GMAC
IM, as secured party, and GMAC LLC, as omnibus agent, as lender agent for the
lender parties, as lender under the MSR loan agreement and as secured party and
(ii) any lien for taxes or assessments or other governmental charges or levies
not then due and payable (or which, if due and payable, are being contested in
good faith either with the third party to whom such taxes are owed or the third
party obligated to pay such taxes and for which adequate reserves are being
maintained, to the extent required by generally accepted accounting principles,
and such proceedings have the effect of preventing the forfeiture or sale of the
property or assets subject to any such lien).

 

12. Submission to Jurisdiction. EACH PARTY IRREVOCABLY AND UNCONDITIONALLY
(i) SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE UNITED STATES FEDERAL OR NEW
YORK STATE COURT SITTIN IN THE BOROUGH OF MANHATTAN IN NEW YORK CITY, AND ANY
APPELATE COURT FROM THAT COURT, SOLELY FOR THE PURPOSE OF ANY SUIT, ACTION OR
PROCEEDING BROUGHT TO ENFORCE ITS OBLIGATIONS UNDER THE AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED UNDER THE AGREEMENT OR RELATING IN ANY WAY TO THE
AGREEMENT, AND (ii) WAIVES TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO, ANY
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT AND ANY RIGHT OF JURISDICTION ON ACCOUNT OF ITS PLACE OF
RESIDENCE OR DOMICILE.

 

13. Waiver of Jury Trial. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT THAT IT
MAY HAVE TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

14. Damages. UNDER NO CIRCUMSTANCES WILL EITHER PARTY BE LIABLE FOR PUNITIVE
DAMAGES IN ANY WAY RELATED TO THIS AGREEMENT AND EXCEPT AS PROVIDED IN PARAGRAPH
7(c) OF THE AGREEMENT, UNDER NO CIRCUMSTANCES WILL EITHER PARTY BE LIABLE FOR
ANY INDIRECT, INCIDENTAL, SPECIAL OR CONSEQUENTIAL LOSS OR DAMAGES SUFFERED OR
INCURRED BY THE OTHER, OR ANY OTHER PARTY, IN EACH CASE ARISING UNDER THIS
AGREEMENT, REGARDLESS OF WHETHER SUCH DAMAGES COULD HAVE BEEN FORESEEN OR
PREVENTED.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Annex to the Agreement to
be executed as of the day and year first above written.

 

GMAC INVESTMENT MANAGEMENT LLC     GMAC MORTGAGE, LLC By:  

/s/ Melissa Melvin

    By:  

/s/ Michael Rowan

Name:   Melissa Melvin     Name:   Michael Rowan Title:   Assistant Secretary  
  Title:   Vice President

 

S-1   

Annex 1 to Master Securities

Forward Transaction Agreement



--------------------------------------------------------------------------------

Annex II

Names and Addresses for Communication Between the Parties

GMAC INVESTMENT MANAGEMENT LLC

Address for notices or communications to GMAC Investment Management LLC (for all
purposes):

 

Address:    GMAC Investment Management LLC    767 Fifth Avenue    24th Floor   
New York, New York 10153    Facsimile No.:    (917) 369-2416    Telephone No.:
   (313) 656-6280 (Janice Barry)       (313) 656-3488 (James Tjiachris)   
Email: backoffice.operations@gmacfs.com

Address for notices of payments and rate settings to GMAC Investment Management
LLC:

 

Address:    c/o GMAC LLC    200 Renaissance Center    Mail Code: 482-B12-C24   
Detroit, MI 48265-2000    Attention: Swaps Administration Group   
Facsimile No.:    (313) 656-6275    Telephone No.:    (313) 656-5518    Email:
backoffice.operations@gmacfs.com

With a copy to:

 

Address:    GMAC LLC    767 Fifth Avenue    24th Floor    New York, New York
10153    Attention: Swap Group    Facsimile No.:    (917) 369-2416    Email:
backoffice.operations@gmacfs.com

 

Annex II-1



--------------------------------------------------------------------------------

GMAC MORTGAGE, LLC

Address for all notices to GMAC Mortgage, LLC, including payments and rate
settings:

 

Address:    GMAC Mortgage, LLC    1100 Virginia Drive    Mail Code: 190-FTW-K70
   Fort Washington, PA 19034    Attention: Risk Management    Facsimile No.:   
(215) 734-8880    Telephone No.:    (215) 734-5883    Email:
mike.rowan@gmacrescap.com With a copy to: Address:    GMAC Mortgage, LLC    One
Meridian Crossing    Suite 100    Minneapolis, MN 55423    Attention: Office of
the General Counsel    Facsimile No.:    (866) 502-4613    Telephone No.:   
(952) 857-7816    Email: tammy.hamzehpour@gmacrescap.com Address:    GMAC
Mortgage, LLC    One Meridian Crossing    Suite 100    Minneapolis, MN 55423   
Attention: John Peterson    Facsimile No.:    (952) 921-4230    Telephone No.:
   (952) 857-7359    Email: john.peterson@gmacrescap.com

 

Annex II-2



--------------------------------------------------------------------------------

Annex III

Mark-to-Market Provisions

This Annex III forms a part of the Master Securities Forward Transaction
Agreement dated as of March 18, 2009 (the “Agreement”) between GMAC Investment
Management LLC (“GMAC IM”) and GMAC Mortgage, LLC (“GMAC Mortgage”). Capitalized
terms used but not defined in this Annex I shall have the meaning ascribed to
them in the Agreement.

1. Definitions. For purposes of the Agreement and this Annex III, the following
terms shall have the following meanings:

(a) “Forward Exposure”, the amount of loss a party would incur upon canceling a
Transaction and entering into a replacement transaction, determined in
accordance with market practice or as otherwise agreed by the parties;

(b) “Initial Margin Amount”, with respect to GMAC IM, means $0, and with respect
to GMAC Mortgage, means $0 unless otherwise stated in the confirmation for a
Transaction.

(c) “Minimum Transfer Amount”, $250,000 or such other specified dollar amount
for a Transaction or Transactions agreed to by the parties (which amount shall
be agreed to by the parties prior to entering into any such Transactions).

(d) “Net Forward Exposure”, the aggregate amount of a party’s Forward Exposure
to the other party under all Transactions hereunder reduced by the aggregate
amount of any Forward Exposure of the other party to such party under all
Transactions hereunder;

(e) “Net Unsecured Forward Exposure”, a party’s Net Forward Exposure reduced by
the amount of any Forward Collateral transferred to such party (and not
returned) pursuant to Paragraph 2 of this Annex III; and

(f) “Threshold”, with respect to GMAC IM, means $25,000,000, and with respect to
GMAC Mortgage, means $0.

2. Margin Maintenance.

(a) If at any time a party (the “In-the-Money Party”) shall have a Net Unsecured
Forward Exposure to the other party (the “Out-of-the-Money Party”) under one or
more Transactions that exceeds the Threshold for the Out-of-the-Money Party, the
In-the-Money Party may by notice to the Out-of-the-Money Party require the
Out-of-the-Money Party to transfer to the In-the-Money Party cash collateral
(together with any income thereon and proceeds thereof, “Forward Collateral”)
sufficient to eliminate such Net Unsecured Forward Exposure. The
Out-of-the-Money Party may by notice to the In-the-Money Party require the
In-the-Money Party to transfer to the Out-of-the-Money Party Forward Collateral
in an amount that exceeds the In-the-Money Party’s Net Forward Exposure (“Excess
Forward Collateral Amount”).

(b) The parties agree, with respect to any or all Transactions hereunder, that
the respective rights of the parties under subparagraph (a) of this Paragraph
may be exercised only where the amount to be transferred in respect of a Net
Unsecured Forward Exposure or Excess Forward Collateral Amount, as the case may
be, exceeds the Minimum Transfer Amount.

 

Annex III-1



--------------------------------------------------------------------------------

(c) The parties agree, with respect to any or all Transactions hereunder, that
the respective rights of the parties under subparagraph (a) of this Paragraph to
require the elimination of a Net Unsecured Forward Exposure or Excess Forward
Collateral Amount, as the case may be, may be exercised whenever such a Net
Unsecured Forward Exposure or Excess Forward Collateral Amount exists with
respect to any single Transaction hereunder (calculated without regard to any
other Transaction outstanding under the Agreement).

(d) The parties may agree, with respect to any or all Transactions hereunder,
that (i) one party shall transfer to the other party Forward Collateral in an
amount equal to a specified dollar amount or other specified threshold no later
than a deadline agreed to by the parties in the relevant Confirmation, in Annex
I to the Agreement or otherwise on the Trade Date for such Transaction or
(ii) one party shall not be required to make any transfer otherwise required to
be made under this Paragraph if, after giving effect to such transfer, the
amount of the Forward Collateral held by such party would be less than a
specified dollar amount or other specified threshold (which amount or threshold
shall be agreed to by the parties prior to entering into any such Transaction).

(e) Unless otherwise agreed by the parties, if any notice is to be given by one
party to the other under subparagraph (a) of this Paragraph, such notice shall
be delivered by 11:00 a.m. (New York City time) on a Business Day. If such
notice is so delivered by 11:00 a.m. (New York City time) on any Business Day,
the party receiving such notice shall transfer Forward Collateral as provided in
such subparagraph no later than 11:00 a.m. (New York City time) (in the case of
a posting by GMAC Mortgage) or 1:00 p.m. (New York City time) (in the case of a
posting by GMAC IM) on the next following Business Day.

(f) Unless otherwise agreed by the parties, GMAC IM may give notice by 3:00 p.m.
(New York City time) on any Business Day to GMAC Mortgage that an Initial Margin
Amount is required in respect of a Transaction. If such notice is so delivered
by 3:00 p.m. (New York City time) on any Business Day, GMAC Mortgage shall
transfer such Initial Margin Amount to GMAC IM no later than 11:00 a.m. (New
York City time) on the next following Business Day.

(g) Upon the occurrence of the Settlement Date for any Transaction and the
performance by the parties of their respective obligations to transfer cash on
such date, the Initial Margin Amount, if any, and any Forward Collateral in
respect of such Transaction, together with any income thereon and proceeds
thereof, shall be transferred by the party holding such Initial Margin Amount or
Forward Collateral to the other party; provided, however, that neither party
shall be required to transfer such Initial Margin Amount or Forward Collateral
to the other if such transfer would result in the creation of a Net Unsecured
Forward Exposure of the transferor.

(h) A pledgor of Forward Collateral may not substitute Forward Collateral.

(i) Transfers of cash Forward Collateral or Initial Margin Amount shall be made
in the same manner as the transfer of cash under Paragraph 5 of the Agreement.

3. Events of Default. In addition to the Events of Default set forth in
Paragraph 7 of the Agreement, it shall be an additional “Event of Default” if
either party fails, after one Business Day’s notice, to perform any covenant or
obligation required to be performed by it under any provision of this Annex III.

 

Annex III-2



--------------------------------------------------------------------------------

4. No Waivers, Etc. Without limitation of the provisions of Paragraph 14 of the
Agreement, the failure to give a notice pursuant to subparagraph (a) through
(f) of Paragraph 2 of this Annex III will not constitute a waiver of any right
to do so at a later date.

5. Guarantee and Master Netting Agreement. The parties agree and acknowledge
that the requirements of this Annex III may be fulfilled by the performance of
the Guarantee and Master Netting Agreement attached as Annex V hereto.

 

Annex III-3



--------------------------------------------------------------------------------

Annex V

Guarantee and Master Netting Agreement

This Annex V forms a part of the Master Securities Forward Transaction Agreement
dated as of March 18, 2009 (the “Agreement”) between GMAC Investment Management
LLC (“GMAC IM”) and GMAC Mortgage, LLC (“GMAC Mortgage”).

(attached hereto)

 

Annex V-1